COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NOS. 02-10-00253-CR
                                  02-10-00254-CR
                                  02-10-00255-CR
                                  02-10-00256-CR


NICOLAS VELAZQUEZ                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                        MEMORANDUM OPINION1
                                      ----------

                                   I. Introduction

      Appellant Nicolas Velazquez appeals four prison sentences assessed by a

jury following convictions of aggravated kidnapping, burglary of a habitation, and


      1
       See Tex. R. App. P. 47.4.
two aggravated assaults. In one point, Appellant contends that the trial court

reversibly erred by denying his punishment-phase request to instruct the jury that

if it recommended probation, the trial court could impose various probationary

terms and conditions designed to protect or restore the community or victim. 2

We affirm.

                     II. Factual and Procedural Background

      Viewed in the light most favorable to the verdict, the evidence reveals that,

in February 2009, Appellant sat in his car surveilling the apartment of his

estranged wife, Maria Guzman, where she lived with their three children, all of

whom were under the age of ten. The next morning, he confronted Guzman as

she returned from the grocery store. As Appellant implored Guzman to speak

with him, he suddenly noticed Jose Menchaca, Guzman’s boyfriend, walking

toward them, holding grocery bags in both hands. Appellant instantly pulled out

a large kitchen knife from under his jacket, stepped toward Menchaca, and

stabbed him in the arm, causing him to fall to the ground.           When Guzman

attempted to push Appellant away from Menchaca, Appellant slashed the top of

her head with the knife. When Menchaca pushed Appellant away from Guzman,

Appellant stabbed him on his left side.       Appellant and Menchaca continued

fighting. When Menchaca tried to grab Appellant’s knife, Appellant pulled out a

      2
         Appellant raised an additional point in his brief but withdrew it from review
in a letter to the court.



                                          2
pocket knife and stabbed Menchaca with one or both knives approximately

twenty times, wounding his face, arms, sides, abdomen, and back.

       As Guzman screamed for help, Guzman and Appellant’s eight-year-old

daughter came out of the apartment, and when Appellant saw her, he released

the kitchen knife to Guzman. Guzman threw the knife down and ordered their

daughter inside. As the daughter headed back toward the apartment, Appellant

ran after her.   Afraid for her children, Guzman raced ahead of Appellant.

Although she reached the door first and tried to close it, Appellant pushed

Guzman inside. Appellant then entered, locked, and chained the door behind

him.

       A security guard approached the apartment and heard Guzman plead with

Appellant to let her go and not hurt her. He also heard her say that she did not

want to be with him and that he should let her live her life. The guard heard

Appellant reply, ―If you aren’t with me, you aren’t going to be with anybody else.‖

When the guard ordered Appellant to let Guzman go, Appellant shouted, ―It’s not

your problem. Leave us alone.‖ Guzman testified that Appellant prevented her

from leaving the apartment several times and refused to let the children go.

Appellant acknowledged to Guzman that he would be going to jail for what he

had done but added that, if he found out that Guzman was ―with anyone else,‖ he

would track down and kill her family when he got out.




                                        3
      When several Fort Worth police officers arrived, Appellant refused to

comply with the officers’ pleas to let Guzman and the children go, stating that this

was a ―family problem.‖ Appellant threatened that if the officers continued to

interfere, he was going to hurt Guzman, the children, and himself. Eventually,

the officers convinced Appellant to release the children.        As Appellant and

Guzman continued arguing, Appellant declared that they were going to die

together. When the officers heard a struggle and the sound of shattering glass,

they kicked in the door. Officers rescued Guzman and arrested Appellant.3

      The jury convicted Appellant of two aggravated assaults with a deadly

weapon, burglary of a habitation, and aggravated kidnapping. Appellant elected

to have the jury assess punishment, and he filed a sworn application for

community supervision stating that he had never before been convicted of a

felony. See Tex. Code Crim. Proc. Ann. art. 42.12, ' 4(e) (West Supp. 2010).

Appellant’s counsel timely objected to the trial court’s proposed punishment-

phase jury instructions in each case, asserting that they did not ―include

language regarding standard community supervision or probation.‖            Defense

counsel requested the following language,


      3
        Appellant testified in both phases of trial. In the punishment phase, he
testified that ―[t]he circumstances lend themsel[ves] for everything that happened
[sic], and that is why I’m now asking for forgiveness for the possible mistakes that
I made. And I’m asking for forgiveness [for] the people that I directly or indirectly
hurt. And for the people who hurt me, I also forgive them.‖



                                         4
              If you recommend that a defendant be placed upon probation,
      . . . the Court shall determine the conditions of probation and may at
      any time during the period of probation offer or modify the
      conditions.

             The Court may impose any reasonable condition that is
      designed to protect or restore the community, [] protect or restore
      the victim, [] or punish, [], rehabilitate, [] or reform a defendant.4

Defense counsel asked the Court to ―include that language regarding probation

in each and all of the Court’s charges.‖     The requested language tracks the

statutory language that precedes the nonexclusive list of conditions that a trial

court may require as part of a defendant’s community supervision. See id. art.

42.12, ' 11(a) (West Supp. 2010).5 The trial court denied Appellant’s requests

but instructed that if the jury assessed Appellant’s punishment at ten years or


      4
        Defense counsel also asked the trial court to include the statutory
definitions of ―probation‖ and ―supervision officer,‖ which he read into the record.
See id. art. 42.12, '' 2(2), 2(3) (West Supp. 2010). Appellant does not
specifically assert on appeal that the trial court erred in failing to include these
definitions.
      5
       The statute provides:

             The judge of the court having jurisdiction of the case shall
      determine the conditions of community supervision and may, at any
      time during the period of community supervision, alter or modify the
      conditions. The judge may impose any reasonable condition that is
      designed to protect or restore the community, protect or restore the
      victim, or punish, rehabilitate, or reform the defendant. Conditions of
      community supervision may include, but shall not be limited to, the
      [following] conditions . . . .

Id. art. 42.12, ' 11(a).



                                         5
less, and if it found that Appellant had not previously been convicted of a felony,

it could recommend that imposition of sentence be suspended and that Appellant

be placed on probation. The trial court further instructed that ―[i]n the event you

recommend in your verdict that [Appellant] be placed on probation, then the law

requires the Judge to suspend the imposition of the sentence and place

[Appellant] on probation.‖ The jury assessed punishment at confinement in the

penitentiary for twenty years for the assault of Menchaca, five years for the

assault of Guzman, ten years for burglary, and thirty-eight years for aggravated

kidnapping. The trial court sentenced Appellant accordingly.

      III. Punishment Instructions Regarding Community Supervision

      A trial court must instruct the jury to consider recommending community

supervision if a defendant is eligible to receive it and he has followed the proper

procedures for raising the issue. See Thompson v. State, 604 S.W.2d 180, 182

(Tex. Crim. App. [Panel Op.] 1980) (holding that eligibility for community

supervision is a valuable right and that the issue should be submitted to the jury

whenever the record reasonably supports the request). In this case, the trial

court properly provided the jury the option of recommending community

supervision.

      Appellant argues that the trial court erred by excluding the requested

language that the trial court ―may impose any reasonable condition that is

designed to protect or restore the community, protect or restore the victim, or



                                        6
punish, rehabilitate, or reform the defendant.‖ See Tex. Code Crim. Proc. Ann.

art. 42.12, ' 11(a). He contends that, without this information, the jury likely

assessed penitentiary time after speculating that Appellant would not be

supervised while on probation.6      Appellant cites no supporting authority but

asserts that, because the jury is permitted to recommend probation, ―it stands to

reason‖ that the law applicable to such probation should include ―the

language . . . which describes the basic terms and conditions of probation.‖

      We initially note that it is well settled that a trial court is not required to

include in its punishment charge the terms and conditions a defendant might face

if the jury recommended community supervision. See Sanchez v. State, 243
S.W.3d 57, 69–70 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d); Cagle v.

State, 23 S.W.3d 590, 595 (Tex. App.—Fort Worth 2000, pet. ref’d) (op. on reh’g)

(citing Yarbrough v. State, 742 S.W.2d 62, 64 (Tex. App.—Dallas 1987), pet.

dism’d, improvidently granted, 779 S.W.2d 844, 845 (Tex. Crim. App. 1989)).

While Appellant challenges the trial court’s refusal to include the language

preceding the list of possible probationary conditions, he does not cite, and this

court is not aware of, a statute or any case law that requires the trial court to

include this language. Cf. Tex. Code Crim. Proc. Ann. art. 37.07, ' 4(a) (West


      6
       The interchangeable use of the terms probation and community
supervision is widely accepted. Holcomb v. State, 146 S.W.3d 723, 732 n.7
(Tex. App.—Austin 2004, no pet.).



                                         7
Supp. 2010) (requiring, when applicable, an instruction describing parole

eligibility). We agree with the State that, because a trial court is not required to

define probation or list the conditions of probation, it follows that a trial court does

not abuse its discretion in failing to include the statutory language preceding the

list of conditions.7

       Additionally, the court instructed the jury to deliberate the question of

punishment ―under all the law and evidence in this case,‖ and the gist of what

Appellant wanted to convey to the jury through the requested language was

elicited through punishment-phase testimony.8 For instance, Appellant testified

that he was asking the jury to award him probation and that, if ordered not to




       7
        We note that article 42.12, section 4 (rather than section 11) defines the
jury’s role in recommending supervision. Tex. Code Crim. Proc. Ann. art. 42.12,
' 4; see Ellison v. State, 201 S.W.3d 714, 720 (Tex. Crim. App. 2006) (―While
ordering the conditions of, and maintaining supervision over, a defendant’s
probation are outside the jury’s province, the jury’s primary duty is to recommend
whether probation should be granted at all.‖).
       8
       Additionally, the State explained during jury selection that, in certain
circumstances, a defendant may be eligible to be placed on community
supervision and that

       [c]ommunity supervision, probation, what that means is released into
       the community under the supervision of the Court. The Court may
       assess certain conditions, and the person has to follow those
       conditions in order to remain at liberty. But, basically, it means
       release into the community under the supervision of the Court. That
       is what used to be called straight probation. Now it’s called
       community supervision. Okay?


                                           8
have any contact with Guzman, he would follow that order. During the State’s

cross-examination, Appellant testified:

      Q. [State]: Tell me what you know about the conditions of
      probation. Do you know what they are?

      ....

      A. [Appellant]: The way that you live, the things that you can do
      and the things you cannot do.

      Q. Do you know any of the rules of probation?

      A. I believe some, not all of them. I have never been in a problem
      like this.

      ....

      Q. What guarantees can you give this jury that you will have
      absolutely nothing to do with [Guzman] or Mr. Menchaca?

      A. Whatever they ask me for [sic]. If they want to use one of this
      [sic] monitor on my ankle they can do it. . . .

      ....

      Q. Sir, an ankle monitor won’t prevent you from being around
      [Guzman], will it? It will just tell probation that you violated.

On redirect examination, defense counsel asked Appellant, ―If you are ordered

not to have any contact whatsoever with Maria Guzman, will you follow that

order?‖ Appellant responded ―Yes‖ and further testified:

      Q. [Defense Counsel]: You understand that if you receive probation
      and you violate a term or condition of your probation, the Court could
      send you to the pen for up to ten years?

      ....



                                          9
      A. [Appellant]: Yes.

      Q. That if you even once contacted Menchaca or [Guzman] that
      could get you ten years in the pen?

      A. Yes.

During closing arguments, Appellant’s trial counsel argued:

            You can assure the safety of the victims by putting him on
      probation. . . .

            ....

             [N]o matter what period of probation, if he commits a material
      violation, as the State tells you, he can be arrested, brought back to
      court, have a hearing in front of the Judge, and if the Judge finds
      that he violated even one material term or condition of his probation,
      the Judge can sentence him to the pen . . . . He’d still be limited to
      ten years in the pen for what he did if he doesn’t change, if he
      doesn’t live up to the terms and conditions of probation.

             And as the State mentioned at trial, that includes paying
      probation fees, restitution to the victim for medical bills, reporting
      once a month for the next ten years, if that’s assessed by the Court,
      to the probation office, staying out of trouble, staying off drugs, not
      drinking, having to perform urine tests every month. For the next ten
      years, if that’s what he gets on probation, his life would not be his
      own, and he would have to comply with all the terms and conditions
      of probation. It’s not letting him off. And the victims have a chance
      at restitution for the medical bills they’ve suffered.

Thus, the trial court’s charge, the testimony, and argument of counsel sufficiently

informed the jury that the trial court could impose probationary terms and

conditions if the jury were to grant community supervision. See Foxworth v.

State, No. 12-09-00313-CR, 2010 WL 3431598, at *1–2 (Tex. App.—Tyler Sept.




                                        10
1, 2010, no pet.) (mem. op., not designated for publication) (―We believe that the

court’s charge, the testimony, and argument of counsel sufficiently informed the

jury about the conditions of community supervision . . . for it to render a proper

verdict.‖). We overrule Appellant’s sole point.

                                 IV. Conclusion

      Having overruled Appellant’s sole point, we affirm the trial court’s

judgments.




                                                  ANNE GARDNER
                                                  JUSTICE

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 18, 2011




                                        11